Exhibit 24 AMERICAN ELECTRIC POWER COMPANY, INC. POWER OF ATTORNEY Each of the undersigned directors or officers of AMERICAN ELECTRIC POWER COMPANY, INC., a New York corporation, which is to file with the Securities and Exchange Commission, Washington, D.C. 20549, under the provisions of the Securities Act of 1933, as amended (the "Act"), one or more Registration Statements (including any Registration Statement on Form S-3 pursuant to Rule 462(b) under the Act covering the registration of additional securities) for the registration thereunder of up to $3,000,000,000 aggregate amount of its securities, does hereby appoint MICHAEL G. MORRIS, HOLLY K. KOEPPEL, CHARLESE. ZEBULA and RENEE V HAWKINS his or her true and lawful attorneys, and each of them his or her true and lawful attorney, with power to act without the others, and with full power of substitution or resubstitution, to execute for him or her and in his or her name said Registration Statement(s) (including any Registration Statement on Form S-3 pursuant to Rule 462(b) under the Act covering the registration of addition securities) and any and all amendments thereto, whether said amendments add to, delete from or otherwise alter the Registration Statement(s) or the related Prospectus(es) included therein, or add or withdraw any exhibits or schedules to be filed therewith and any and all instruments necessary or incidental in connection therewith, hereby granting unto said attorneys and each of them full power and authority to do and perform in the name and on behalf of each of the undersigned, and in any and all capacities, every act and thing whatsoever required or necessary to be done in and about the premises, as fully and to all intents and purposes as each of the undersigned might or could do in person, hereby ratifying and approving the acts of said attorneys and each of them. IN WITNESS WHEREOF the undersigned have signed these presents this 28th day of October 2008. /s/ E. R.
